                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DONALD R. HUMPHREYS,                               Case No. 17-cv-05628-HSG (PR)
                                                        Plaintiff,                          ORDER GRANTING FOURTH
                                   6
                                                                                            EXTENSION OF TIME TO FILE
                                                 v.                                         SECOND AMENDED COMPLAINT;
                                   7
                                                                                            DENYING MOTONS FOR
                                   8     MARTINEZ, et al.,                                  PRELIMINARY INJUNCTION
                                                        Defendants.                         Re: Dkt. Nos. 41, 43, 45
                                   9

                                  10

                                  11
                                              Plaintiff, an inmate at the Correctional Training Facility (“CTF”) proceeding pro se, filed
                                  12
Northern District of California




                                       this civil rights action pursuant to 42 U.S.C. § 1983. On January 26, 2018, the Court reviewed his
 United States District Court




                                  13
                                       complaint and dismissed it with leave to amend on the ground that there were a wide variety of
                                  14
                                       claims that appeared to be improperly joined, and the supporting facts were difficult to understand.
                                  15
                                       Plaintiff then filed an amended complaint alleging that various CTF officers stole his mail and
                                  16
                                       retaliated against him. On July 19, 2018, the Court reviewed the amended complaint and found
                                  17
                                       that it stated First Amendment and Fourteenth Amendment claims as against CTF officers
                                  18
                                       McGriff, J. Martinez, Serna, Jimenez, and M. Perez for interference with plaintiff’s mail.
                                  19
                                       Plaintiff’s retaliation claim was dismissed with further to leave to amend. Plaintiff has been
                                  20
                                       granted three extensions of time to file his second amended complaint. Now before the Court is
                                  21
                                       plaintiff’s fourth motion for an extension of time, requesting an additional 60 days to file his
                                  22
                                       second amended complaint. Dkt. No. 45. Plaintiff has also filed two motions for a preliminary
                                  23
                                       injunction, both of which include allegations that he asserts are “small” amendments to his claims.
                                  24
                                       Dkt. Nos. 41, 43.
                                  25
                                              Plaintiff represents that correctional officers at CTF have continued to steal his mail,
                                  26
                                       including the blank civil rights complaint forms and other legal mail that this Court has sent him.
                                  27
                                       Good cause appearing, plaintiff’s fourth motion for an extension of time to file his second
                                  28
                                   1   amended complaint is GRANTED. It is unclear if plaintiff ever received the Court’s most recent

                                   2   order extending his deadline to January 18, 2019. In any event, because plaintiff requests sixty

                                   3   days, the current deadline will be CONTINUED to February 19, 2019. No further extensions

                                   4   will be granted. Failure to file a second amended complaint by the deadline will result in the

                                   5   dismissal of all claims except the First and Fourteenth Amendment claims against officers

                                   6   McGriff, J. Martinez, Serna, Jimenez, and M. Perez.

                                   7          Plaintiff is reminded that parties may not file piecemeal complaints or amendments that

                                   8   contain portions of claims and defendants. In order for the Court to consider plaintiff’s “small”

                                   9   amendments to his claims, they must be included in the second amended complaint. Plaintiff is

                                  10   further reminded that a second amended complaint supersedes the original complaint and first

                                  11   amended complaint. “[A] plaintiff waives all causes of action alleged in the original complaint

                                  12   which are not alleged in the amended complaint.” London v. Coopers & Lybrand, 644 F.2d 811,
Northern District of California
 United States District Court




                                  13   814 (9th Cir. 1981). Plaintiff may not incorporate material from the prior complaints by reference.

                                  14   Defendants not named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet,

                                  15   963 F.2d 1258, 1262 (9th Cir. 1992). Therefore, plaintiff must repeat his allegations against

                                  16   officers McGriff, J. Martinez, Serna, Jimenez, and M. Perez in the second amended complaint if

                                  17   he files a second amended complaint.

                                  18          Plaintiff’s motions for preliminary injunctions are DENIED. As was the case with

                                  19   plaintiff’s first motion for a preliminary injunction, plaintiff seeks to enjoin individuals who are

                                  20   not parties to this action, and plaintiff fails to comply with the notice requirements of Fed. R. Civ.

                                  21   P. 65(a)(1). See dkt. nos. 32, 34.

                                  22          The Clerk shall send plaintiff another blank civil rights complaint form along with his copy

                                  23   of this order. The Clerk is further directed to send a copy of this order to the CTF Litigation

                                  24   Coordinator. The Litigation Coordinator is requested to notify the Court, within thirty (30) days

                                  25   of this order, whether plaintiff received this order and the attached blank civil rights form and, if

                                  26   not, the reasons why not.

                                  27          Finally, given the seriousness of plaintiff’s allegations that his legal and other mail is being

                                  28   confiscated, the Clerk shall email a copy of this order to Monica Anderson,
                                                                                          2
                                   1   monica.anderson@doj.ca.gov, at the California Attorney General’s Office. The Attorney

                                   2   General’s Office may respond to this order, in lieu of the CTF Litigation Coordinator, as

                                   3   appropriate.

                                   4          This order terminates Dkt. Nos. 41, 43, and 45.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 12/19/2018

                                   7

                                   8
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
